UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS



AVIS MINIX-CARRIER,                                 §
     Plaintiff,                                     §
                                                    § CASE NO. 1:17-CV-00467-MAC
versus                                              §
                                                    §
VICTORIA'S SECRET,                                  §
     Defendant.                                     §



ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
         On December 10, 2018, United States Magistrate Judge Zack Hawthorn entered an order

recommending dismissal of this case without prejudice for failure to prosecute under FED. R. CIV.

P. 41(b) due to Plaintiff Avis Minix-Carrier’s (Minix-Carrier) failure to comply with a court order

to (1) file a response to Defendant Victoria’s Secret (VSS) “Motion for Summary

Judgment” (Doc. No. 33); (2) file a motion for leave to file an untimely motion for extension of

time; or (3) file a stipulation of dismissal. Doc. No. 35.

         VSS filed a limited objection to the report requesting that the court dismiss the case with

prejudice due to Minix-Carrier’s conduct in failing to prosecute her case. Doc. No. 36. A party

who files timely, written objections to a magistrate judge’s report and recommendation is entitled

to a de novo determination of those findings or recommendations to which the party specifically

objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3). “Parties filing objections must

specifically identify those findings [to which they object]. Frivolous, conclusive or general

objections need not be considered by the district court.” Nettles v. Wainwright, 677 F.2d 404, 410

n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415 (5th Cir. 1996) (en banc).
       VSS argues that not only does Minix-Carrier’s failure to abide by discovery requirements

warrant dismissal of the case with prejudice, but that dismissal with prejudice should be based

upon the previously filed “Motion for Summary Judgment.” Doc. No. 33. But VSS does not offer

any authority showing that a court is required to adjudicate a pending motion before dismissing a

case for want of prosecution.

       Further, while Minix-Carrier’s conduct is not laudatory, it does not rise to the level of

warranting dismissal of the case with prejudice. See Sealed Appellant v. Sealed Appellee, 452 F.3d

415, 418 n. 3–4 (5th Cir. 2006) (collecting authority regarding factor test for dismissing a case

under Rule 41(b) with prejudice); Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005) (explaining

that dismissal with prejudice is reserved for egregious cases, usually where the requisite factors of

clear delay and ineffective lesser sanctions are bolstered by the presence of at least one of three

aggravating factors: (1) delay attributable to the plaintiff rather than attorney, (2) actual prejudice

to the defendant, and (3) delay caused by intentional conduct). The facts of this case do not rise

to the level of egregiousness required under the Fifth Circuit’s factor test. Therefore, VSS’s

objection that the claims should be dismissed with prejudice is overruled.

       It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No. 35) is ADOPTED, VSS’s objection is OVERRULED, and Minix-Carrier’s claims are

        . without prejudice. A final judgment will be entered separately.
dismissed
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 9th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                2 of 2
